             Case 1:21-cv-00714-JLS Document 1 Filed 06/08/21 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

                                                   :
Keri Adams,                                        :
                                                     Civil Action No.: ______
                                                   :
                        Plaintiff,                 :
        v.                                         :
                                                   :
Everest Receivable Services, Inc.,                 :
                                                     COMPLAINT
                                                   :
                        Defendant.                 :
                                                   :
                                                   :

        For this Complaint, the Plaintiff, Keri Adams, by undersigned counsel, states as follows:

                                         JURISDICTION

        1.      This action arises out of the Defendant’s repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) in their illegal efforts to collect a

consumer debt.

        2.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendant transacts business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        3.      The Plaintiff, Keri Adams (“Plaintiff”), is an adult individual residing in Coxs

Creek, Kentucky, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3).

        4.      The Defendant, Everest Receivable Services, Inc. (“Everest”), is New York

business entity with an address of 2351 North Forest, Suite 100, Getzville, New York 14068,

operating as a collection agency, and is a “debt collector” as the term is defined by 15 U.S.C. §

1692a(6).
             Case 1:21-cv-00714-JLS Document 1 Filed 06/08/21 Page 2 of 4




                      ALLEGATIONS APPLICABLE TO ALL COUNTS

A. The Debt

       5.       The Plaintiff allegedly incurred a financial obligation (the “Debt”) to an original

creditor (the “Creditor”).

       6.       The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under

15 U.S.C. § 1692a(5).

       7.       The Debt was purchased, assigned or transferred to Everest for collection, or

Everest was employed by the Creditor to collect the Debt.

       8.       The Defendant attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).

B. Everest Engages in Harassment and Abusive Tactics

       9.       On or around November 18, 2020, Everest called several members of Plaintiff’s

family in an attempt to collect the Debt from Plaintiff.

       10.      During a conversation with Plaintiff’s sister and Plaintiff’s mother, Everest falsely

stated that it had “legal documents” for Plaintiff.

       11.      To date, Everest has not initiated legal action against Plaintiff.

       12.      When Plaintiff’s family member asked for information about who was calling, the

collector provided their own name and failed to identify that they were calling on behalf of

Everest.

C. Plaintiff Suffered Actual Damages

       13.      The Plaintiff has suffered and continues to suffer actual damages as a result of the

Defendant’s unlawful conduct.

       14.      As a direct consequence of the Defendant’s acts, practices and conduct, the
                Case 1:21-cv-00714-JLS Document 1 Filed 06/08/21 Page 3 of 4




Plaintiff suffered and continues to suffer from humiliation, anger, anxiety, emotional distress,

fear, frustration and embarrassment.

                                                COUNT I

                     VIOLATIONS OF THE FDCPA - 15 U.S.C. § 1692, et seq.

          15.      The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

          16.      The Defendant’s conduct violated 15 U.S.C. § 1692b(1) in that Defendant

contacted third parties and failed to identify themselves and further failed to confirm or correct

location information.

          17.      The Defendant’s conduct violated 15 U.S.C. § 1692b(1) in that Defendant

contacted third parties for purposes other than to confirm or correct location information.

          18.      The Defendant’s conduct violated 15 U.S.C. § 1692c(b) in that Defendant

communicated with individuals other than the Plaintiff, the Plaintiff’s attorney, or a credit

bureau.

          19.      The Defendant’s conduct violated 15 U.S.C. § 1692d in that Defendant engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

          20.      The Defendant’s conduct violated 15 U.S.C. § 1692e in that Defendant used false,

deceptive, or misleading representation or means in connection with the collection of a debt.

          21.      The Defendant’s conduct violated 15 U.S.C. § 1692e(10) in that Defendant

employed false and deceptive means to collect a debt.

          22.      The Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used

unfair and unconscionable means to collect a debt.

          23.      The foregoing acts and omissions of the Defendant constitute numerous and
             Case 1:21-cv-00714-JLS Document 1 Filed 06/08/21 Page 4 of 4




multiple violations of the FDCPA, including every one of the above-cited provisions.

       24.      The Plaintiff is entitled to damages as a result of Defendant’s violations.

                                     PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff respectfully prays that judgment be awarded in the

Plaintiff’s favor and against the Defendant as follows:


                1. Against the named Defendant, jointly and severally, awarding the Plaintiff actual

       damages pursuant to 15 U.S.C. § 1692k(a)(1);

                2. Against each of the named Defendant, awarding the Plaintiff statutory damages

       of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A);

                3. Against the named Defendant, jointly and severally, awarding the Plaintiff

       recovery of the costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C.

       § 1692k(a)(3);

                4. Against the named Defendant, jointly and severally, awarding the Plaintiff

       punitive damages in such amount as is found appropriate; and

                5. Granting the Plaintiff such other and further relief as may be just and proper.

                      TRIAL BY JURY DEMANDED ON ALL COUNTS

Dated: June 8, 2021

                                               Respectfully submitted,

                                               By /s/ Sergei Lemberg
                                               Sergei Lemberg, Esq. (SL 6331)
                                               LEMBERG LAW, LLC
                                               43 Danbury Road, 3d Floor
                                               Wilton, CT 06897
                                               Telephone: (203) 653-2250
                                               Facsimile: (203) 653-3424
                                               Attorneys for Plaintiff
